DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claim 2 in the reply filed on July 28, 2022 is acknowledged.
Claims 1 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2022.
Status of Claims
	Claim 2 is examined in this office action as claims 1 and 3 stand withdrawn as directed to a non-elected invention.
Information Disclosure Statement
An Information Disclosure Statement has not been filed as of the writing of this office action.

Drawings
The drawings are objected to because Figure 2 is not numbered properly in accordance with 37 C.F.R. 1.84(u). This section notes that “ The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” Figure 2 includes two distinct views but are not individually numbered as required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the above components" in line 4.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of chemical components, there is no previous recitation of above components.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104762540 A (with provided English machine translation) of Cai with evidentiary reference to the Oxford English Dictionary definition of “room temperature” hereinafter Oxford.
With respect to claim 2, Cai discloses an alloy part with the composition in comparison to the claim limitations as shown in Table A below and properties in comparison to the claim as shown in Table B below.
Table A
Element
Claim 2 limitation (by weight %)
Cai Disclosed range (wt%) (Claim 1)
Cai Example 2 (wt%) (pg. 6, lines 13-15])
C
≤0.15%
less than or equal to 0.01%
0.006%
Ni
4.9-5.2%
2.00 to 5.00%
3.88%
Si
≤0.15%
less than or equal to 0.10%
0.05%
Fe
1.8-5.0%
1.50 to 2.50%
1.99%
Cu
20-23%
Rest (i.e. balance)
21.861%
P
≤0.03%
<0.020%
0.015%
S
≤0.06%
<0.020
0.0053%
Mn
balance
60-75%
70.03%


Table B
Property
Claim 2 limitation
Cai Disclosed Range (pg. 4, lines 9-25)
Cai Example 2 (Table 2, paragraph [0037]) unless otherwise noted
Tensile Strength
>560 MPa
≥550MPa
585 MPa
Yield Strength
>300 MPa
≥ 250MPa
305 MPa
Elongation Rate
More than 20%
≥ 25%
31%
Damping Performance Q-1
Above 0.028 at room temperature
0.020～0.040
0.035 at 20°C (Table 1, paragraph [0034])


Oxford notes that room temperature is conventionally taken as about 20°C (Oxford, definition of “room temperature”). Therefore, Cai by disclosing the damping performance Q-1 at 20°C is disclosing this property at room temperature. Also, as can be seen in the tables above, Cai’s Example 2 falls within all of the property claim ranges and all of the compositional claim ranges except for Ni which is close.
Cai also discloses where Ni is 2.00 to 5.00 wt% (Cai, claim 1). Cai teaches that Ni improves damping performance, and it advantageous for improving strength and processability (Cai, pg. 3 of translation, lines 12-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a higher amount of Ni within the overlapping portions of the disclosed and claimed ranges of Ni thereby improving damping performance, strength, and processability (Cai, pg. 3 of translation, lines 12-13).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition of Ni over the prior art disclosure since the prior art teaches damping performance and improved strength throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. In this instance, the claimed range would be obvious to one of ordinary skill in the art from Example 2 in Cai as Example 2 already discloses the claimed strength, elongation, and damping properties and as Cai teaches that additions of Ni improve strength and damping performance. Therefore, adding Ni to meet the claimed range for Ni would cause those properties to further increase and continue to meet the open-ended claim ranges. 
Finally, the preamble notes that the manufactured part is “3D printed”. Further, in lines 4-6, the claim notes that “the 3D printed manufactured part obtained after selective laser melting (SLM) additive manufacturing and heat treatment”. Thus, in these limitations, applicant is claiming a product in a product-by-process manner. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP § 2113(I). 
In the instant case, applicant has defined the product in claim 2 in terms of composition, strength properties, elongation, and damping performance. Example 2 in Cai demonstrates all of these properties except for the concentration of Ni, and even in that instance Cai teaches an overlapping range of Ni and teaches reasons for selecting within that overlap with the claimed range for Ni. Additive manufacturing using selective laser melting and subsequent heat treatment does not appear to impart any structure that is not already captured in the instant claim limitations concerning composition and properties. As that composition and properties are obvious over Cai for the reasons stated above, the product of claim 2 is obvious in view of Cai.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733